Citation Nr: 9930547	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois 
denying the veteran's claim of entitlement to service 
connection for PTSD.

The Board also calls the RO's attention to veteran's informal 
claims for increased rating for hearing loss and service 
connection for tinnitus.  Therefore, these issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran has been diagnosed with PTSD.

2. The veteran has provided lay statements of stressors 
experienced in Vietnam.

3. The veteran's PTSD has been medically linked to these 
reported stressors.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for PTSD as many stressful events in Vietnam have 
led to ongoing difficulties with PSD.  

In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  To establish a well grounded claim for PTSD, the 
veteran must present medical evidence of a current PTSD 
diagnosis, lay evidence of an inservice stressor, and medical 
evidence linking the veteran's PTSD to the period of active 
service.

The veteran has met his burden of submitting a well-grounded 
claim as he was diagnosed with PTSD by VA examination in June 
1996.  He also provided testimony regarding stressors 
experience in Vietnam before the undersigned in January 1999.  
These stressful experiences include, but are not limited to, 
almost falling out of a helicopter, seeing civilians and 
fellow soldiers killed, being under bombardment by arms fire, 
losing a close friend that had switched places with the 
veteran and being on numerous fire mission.  He testified 
that he was assigned to 3rd Battalion, 18th Artillery, then to 
Charley Batter and his duties included cannoneer, gunner and 
guard.  Finally, at the VA examination, the examiner 
diagnosed the veteran with PTSD after a recitation of 
stressful event experienced by the veteran while in service 
in Vietnam.  Therefore, the claim is well grounded.


ORDER

The veteran's claim is well grounded, to that extent, the 
appeal is allowed.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of entitlement to service connection for 
PTSD.

Initially, the Board notes that the veteran's service medical 
records do not provide evidence that the veteran was injured 
while engaged in combat.  The veteran's DD 214 further does 
not show that the veteran received the Purple Heart Medal, 
Combat Infantryman Badge or other citation that is conclusive 
evidence of combat.  As such, the veteran's stressors must be 
verified

Presently, the record contains no evidence to corroborate the 
veteran's assertions regarding the alleged inservice 
stressors.  Significantly, however, the Board notes that 
there is no indication that the RO undertook any effort to 
request verification of the veteran's alleged stressors from 
the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR).  

Therefore, this case is REMANDED for the following 
development:

1.  With the specific information 
provided in the veteran's written 
statement in April 1998 as well as 
written and oral testimony provided in 
conjunction with the veteran's personal 
hearing in January 1999, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  The RO should 
also refer to the stressor information as 
discussed above.  This summary and a copy 
of the veteran's DD Form 214, and all 
associated service documents, should be 
sent to USASCRUR.  USASCRUR should also 
be requested to furnish the unit history 
for 3rd Battalion, 18th Artillery, Charlie 
Battery, for the period that the veteran 
was assigned to those units.

2. After completing the above actions, 
and only if the RO determines that one 
or more inservice stressors has been 
verified, the RO should schedule the 
veteran for a psychiatric examination.  
The RO must provide the examiner with 
the summary of the verified 
stressor(s), and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  If a 
PTSD diagnosis is deemed appropriate, 
the examiner should offer an opinion 
as to whether it is at least as likely 
as not that the veteran's PTSD is the 
result of one or more of the  verified 
inservice.  The examination report(s) 
should include the complete rationale 
for all opinions expressed.  

3.  Thereafter, the RO should review the 
examination report.  If the report is not 
in compliance with the instructions 
provided above, appropriate action should 
be taken.  Thereafter, the RO should 
readjudicate the issue of service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he
desires to have considered in connection with his current 
appeal. No action is required of the veteran until he is 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals







